                Case 8:18-cv-03933-PWG Document 7 Filed 12/31/18 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

Atiya Abdulmalik,                                       *
      Plaintiff,
                                                        *
      v.                                                               Case No. 8:18-cv-03933
                                                        *
Marriott International, Inc.,
  Defendant.                                            *

                                 MOTION FOR ADMISSION PRO HAC VICE

            I, Gilbert S. Keteltas                 , am a member in good standing of the bar of this

Court. I am moving the admission of Daniel R. Warren
                                                            0DUULRWW,QWHUQDWLRQDO,QFDQG6WDUZRRG+RWHOVDQG
to appear pro hac vice in this case as counsel for 5HVRUWV:RUOGZLGH//&                                               .


            We certify that:

            1. The proposed admittee is not a member of the Maryland bar and does not maintain
               any law office in Maryland

            2. The proposed admittee is a member in good standing of the bars of the following
               State Courts and/or United States Courts:

                      State Court & Date of Admission                 U.S. Court & Date of Admission
               Illinois 11/1/1982                                US Dist. N.D. Illinois 1/5/1983
               Ohio 10/15/1991                                   US Court of Appeals 7th Cir. 6/3/1985
                                                                 US Dist. N.D. Ohio 2/4/1991
                                                                 US Court of Appeals 6th Cir. 1/24/1991


            3. During the twelve months immediately preceding this motion, the proposed admittee
               has been admitted pro hac vice in this Court ____________
                                                            26           times.

            4. The proposed admittee has never been disbarred, suspended, or denied admission to
               practice law in any jurisdiction. (NOTE: If the proposed admittee has been
               disbarred, suspended, or denied admission to practice law in any jurisdiction, then
               he/she must submit a statement fully explaining all relevant facts.)

            5. The proposed admittee is familiar with the Maryland Lawyers’ Rules of Professional
               Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
               Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
               understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (09/2016)                                                                                       Page 1 of 2
                Case 8:18-cv-03933-PWG Document 7 Filed 12/31/18 Page 2 of 2



            6. The proposed admittee understands admission pro hac vice is for this case only and
               does not constitute formal admission to the bar of this Court.

            7. Either the undersigned movant or _________________________________________,
               is also a member of the bar of this Court in good standing, and will serve as co-
               counsel in these proceedings.

            8. The $100.00 fee for admission pro hac vice accompanies this motion.

            9. We hereby certify under penalties of perjury that the foregoing statements are true
               and correct.


MOVANT                                                   PROPOSED ADMITTEE
                                                       V'DQLHO5:DUUHQVLJQHGE\*LOEHUW6.HWHOWDV
V*LOEHUW6.HWHOWDV                                ZLWKSHUPLVVLRQRI'DQLHO5:DUUHQ
Signature                                                Signature
Gilbert S. Keteltas, 12679                               Daniel R. Warren
Printed name and bar number                              Printed name and bar number
Baker & Hostetler LLP                                    Baker & Hostetler LLP
Office name                                              Office name

1050 Connecticut Ave., NW, Washington, DC 20036          Key Tower, 127 Public Square, Ste. 2000, Cleveland, OH 44114


Address                                                  Address
gketeltas@bakerlaw.com                                   dwarren@bakerlaw.com
Email Address                                            Email Address
202.861.1530                                             216.861.7145
Telephone number                                         Telephone number
202.861.1783                                             216.696.0740
Fax Number                                               Fax Number




PHVMotion (09/2016)                                                                                          Page 2 of 2
